      Case 6:20-cv-00146-LEK-ATB Document 2-1 Filed 02/11/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JOHN DOE,                                                               :
                                                                        : Civil Action No: 6:20-CV-0146
                                                                        :                  (LEK/ATB)
                           Plaintiff,                                   :
                                                                        :
                                                                        : Declaration of
                  -against-                                             : Andrew T. Miltenberg, Esq.
                                                                        :
                                                                        :
HAMILTON COLLEGE,                                                       :
                                                                        :
                                                                        :
                           Defendant.                                   :
------------------------------------------------------------------------X



       Andrew T. Miltenberg, Esq., hereby declares, subject to the penalties of perjury pursuant

to 28 U.S.C. § 1746:

       1.      I am an attorney-at-law of the State of New York and a member of the bar of this

Court. I am partner at the law firm of Nesenoff & Miltenberg, LLP, the attorneys of record for the

Plaintiff in this matter. In that capacity, I am fully familiar with the facts and issues set forth in

this Declaration, which is being submitted in support of Plaintiff’s ex parte motion to proceed

pseudonymously in this action.

       2.       The detailed allegations underpinning the instant action are set forth in the

Complaint, which is incorporated herein by reference.

       3.      Plaintiff states that during the Title IX matter at Hamilton, and since then, he

maintained confidentiality to the greatest extent possible, discussing the case only with those

necessary—including his immediate family, his legal counsel, and a few very close friends, for

emotional support. Plaintiff has made no social media postings, public statements, or otherwise
       Case 6:20-cv-00146-LEK-ATB Document 2-1 Filed 02/11/20 Page 2 of 2



sought any attention on this matter. Plaintiff has had no media contact regarding anything relating

to this matter.

        4.        On or about January 24, 2020, I notified Defendant, through its counsel, of

Plaintiff’s identity in this litigation.

        5.        Plaintiff states that he fears reprisal, harassment, and irreparable reputational harm

if his name is disclosed in the instant litigation. Plaintiff therefore seeks to proceed by pseudonym.

        6.        Attached hereto as Exhibit A is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Grinnell Coll., No. 17-CV-00079 (RGE) (SBJ) (S.D. Iowa July 10,

2017), ECF No. 39 in that case.

        7.        Attached hereto as Exhibit B is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Allegheny College, Docket No. 17-cv-00031 (W.D.Pa. May 1, 2017),

ECF No. 18 in that case.

        8.        Attached hereto as Exhibit C is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Swarthmore College, No. 2:14-cv-00532-SD (E.D. Pa. Jan. 29, 2014),

ECF No. 3 in that case.

        9.        Attached hereto as Exhibit D is a true and correct copy of the court’s order granting

pseudonym status in Doe v. Trs. of Univ. of Pennsylvania, No. 16-cv-05088-JP (E.D. Pa. Sept. 26,

2016), ECF No. 12 in that case.

        I declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing is

true and correct.

Dated: New York, New York
       February 11, 2020
                                                         /s/ Andrew T. Miltenberg
                                                         Andrew T. Miltenberg, Esq.
